Main and Ellis, JJ.
(dissenting) — We are unable to agree with the majority opinion. The title of the act is not expressed in terms sufficiently comprehensive to include the subject of changing the salary of an office which had been previously fixed by general law.
The constitution requires that the subject of an act shall be expressed in the title. Constitution, art. 2, § 19. The title of the act in question neither mentions nor suggests the matter of fixing or raising salaries. So far as the title goes, it is “An act making appropriations for” certain specified purposes.
The title, it is true, does not need to be an index to the body of the act, but it must be sufficiently broad to indicate its scope and purpose. There is nothing in the title of the act here in question to indicate to an inquiring mind that in the body of the act there might be included a provision fixing salaries.
*118Legislative custom, no matter how long pursued, cannot have the effect of modifying the constitutional mandate.
We therefore dissent.